Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show "a concentration of the funnel holders in the at least two arrangements is smaller in each case than a concentration of the bundle holders on the bristle field support plate", in claim 1; and “each of the at least two arrangements has a concentration of the funnel holders that is smaller than a concentration of the bundle holders in the bristle field support plate”, in claim 9.
The closest prior art of record are United States Patent Application Varch et al. (US20210137257A1) which discloses a brush head stamping manufacturing method for a toothbrush where there is a contour plate that shapes the bristle tufts has the same amount holes as what holds the bristle tufts, United States Patent (US10849423B2) which discloses a method for producing a brush where the magazine has same amount openings as what holds the bristle tufts, and WIPO Document (WO2017088940A1) discloses a method for producing sets of bristles, where funneling openings that shape the bristles have the same amount holes as what holds the bundles of bristles. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday- Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723